Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12 October 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 9, 16 and 18 of U.S. Patent No. 10,102,480 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the US Patent discloses all the limitations of the independent claims of the instant application. See the chart and explanation below.

Instant Application
US Patent – 10,102,480 B2
23. A computer implemented method comprising: 
receiving, via a programmatic interface of a network-accessible machine learning service of a provider network, a data source creation request from a client specifying an address for a data set; 

responsive to the data source creation request: 

generating and storing a data source artifact corresponding to the address; 

generating statistics of data retrieved from data source artifact; and 

providing the statistics to the client; 

receiving, via the programmatic interface, a model execution request from the client to execute a model, the model execution request specifying the data source artifact as input data and a type of output of the model; and 

responsive to the model execution request: instantiating the model on a set of resources in the provider network; and 

executing the model using data retrieved from data source artifact and storing the model's output.


performing, by one or more computing devices:

receiving, via a particular programmatic interface of a set of programmatic interfaces implemented at a machine learning service, a first request from a client, wherein the machine learning service performs machine learning operations on behalf of clients using one or more entity types supported by the machine learning service, wherein the first request corresponds to a particular operation associated with an instance 

(a) a data source to be used for generating a machine learning model, (b) a set of feature processing transformation operations to be performed on a specified data set, (c) a machine learning model employing a selected algorithm, or (d) an alias associated with a machine learning model;

inserting a job corresponding to the first request in a job queue of the machine learning service;
receiving, prior to a completion of the particular operation indicated in the first request, a second request from the client to perform a second operation dependent on a result of the particular operation;

inserting a second job object corresponding to the second request in the job queue, wherein the second job object includes an indication of a dependency of the second operation on a result of the particular operation; and
in response to determining that the particular operation has been completed successfully, scheduling the second operation.

9. The method as recited in claim 6, wherein the particular operation comprises a creation of a particular data source, further comprising 
generating a particular set of statistics on one or more variables of data records of the particular data source, without receiving a request from the client for the particular set of statistics; and
providing, to the client, an indication of the particular set of statistics.




Claim 1 of the instant application only differs from that of the US Patent 10,102,480 B2 in that the instant application uses different wording, in particular the instant application as the limitations of “a data source creation request from a client specifying an address for a data set”, “creating and storing a data source”, “a model execution request from the client to execute a model, the model execution request specifying the data source artifact as input data and a type of output of the model”, “responsive to model execution request”, “instantiating the model on a set of resources in the provider network” and “storing output”. While US Patent 10,102,408 B2 does not use this exact word it does indeed disclose all of these limitation. “A data source creation request from a client specifying an address for a data set” is disclose by patent in claim 6 limitations 2 and 3 where it teaches receiving a request from a client pertaining to an entity type of (a) a data source to be used for a machine learning model and 9 first limitation that deals with the creation of data source specified by the client. This teaches creating a particular data source, wherein the address is the particular data source, as result of a client result. This would inherently include saving a data source as it was created it must be stored somewhere. It also teaches generating statistics related to the particular data source and presenting them to the client in claim 9 of US Patent. It also teaches “receiving, via the programmatic interface, a model execution request from the client to execute a model, the model execution request specifying the data source artifact as input data and a type of output of the model; responsive to the model execution request; 


Claim 23 of the instant application corresponds to claims 6 and 9 of US Patent 10,102,480 B2.
Claim 34 of the instant application corresponds to claims 1 and 5 of US Patent 10,102,480 B2.
Claim 40 of the instant application corresponds to claims 16 and 18 of US Patent 10,102,480 B2.


Allowable Subject Matter
Claim 24-33, 35-39 and 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127